DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

This Office Action is in response to Applicant’s amendment filed March 8, 2021. Claims 1, 5, 9-10, 13, 18, 21-22, 28-30, and 33-35 are pending in the application. Claims 1, 22 and 30 have been amended. Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 5, 9-10, 13, 18, 21-22, 28-30, and 33-34 will presently be examined to the extent they read on the elected subject matter of record.
Priority
Due to the amendment of independent claim 1, the claims of the instant application are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “0.5-30 mM”: (1) U.S. Provisional Application No. 62/380,440. The effective filing date for claims 1, 5, 9-10, 13, 18, 21-222, 28-30 and 33-34 of the instant application is August 28, 2017.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed December 21, 2020, March 8, 2021 and June 16, 2021 is acknowledged.
Status of the Claims 
The objections of claims 22 and 30 is withdrawn due to the amendment of the claims. 
The rejection of claims 1, 9, 18, 21, 22, 28, 29, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by FR2405650 is maintained.
is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 1, 9, 18, 21 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by the Bahadur Publication is maintained.
The rejection of claims 1, 9, 18, 21, 33 and 36 under 35 U.S.C. 102(a)(1) as being anticipated by the Andel Publication (1962, NATURE, Andel) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 1, 18, 21 and 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warpeha et al.  (US 2010/0257636) is withdrawn due to Applicant’s amendment of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 recites the limitation "or said analog" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 33 is dependent from claim 1, which has been amended to cancel the limitation of “or an analog thereof”. 
Claim 34 recites the limitation "said analog" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 34 is dependent from claim 1, which has been amended to cancel the limitation of “or an analog thereof”. 
Claim 33 also recites “at a range of 0.01 -50 mM. Claim 33 is dependent from claim 1, which has been amended to recite “0.5-30 mM of phenylalanine”. The range claimed in claim 33 is broader than the range claimed in claim 1. Any concentrations less than 0.5 mM or greater than 30 mM do not read on independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 33 also recites “at a range of 0.01 -50 mM. Claim 33 is dependent from claim 1, which has been amended to recite “0.5-30 mM of phenylalanine”. The range claimed in claim 33 is broader than the range claimed in claim 1. Any concentrations less than 0.5 mM or greater than 30 mM do not read on independent claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 9, 18, 21, 22, 28, 29, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2405650. FR2405650 cited by Applicant on the IDS filed 11/22/2020.
Regarding claim 1, FR2405650 discloses an example of the practical conditions for treatment with (L) phenyl alanine, in the case of fusarium silt tomatoes (page 3, lines 82-83, Translation). 
Regarding claim 22, Plantlets of lycopersicum esculentum, variety Saint-Pierre, are cultivated (page 3, lines 8-89, Translation) (claim 22, tomato). 
Regarding claims 1, 9, 18, 21, 29, Twelve days after emergence, when the seedlings have two developed leaves, following immersion in the mineral medium (claim 9, applying pre-harvest, claim 21, applying by soaking; claim 18 dip or a concentrate), the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100 this for 3 consecutive days (claim 29, repeated application) (page 3, lines 95-97, Translation).
Regarding claims 1 and 22, after the 3 days of treatment, the plantlets to be inoculated are pulled up. After washing the roots, their ends are cut to facilitate the penetration of the pathogen. The root system is then immersed for two hours in a suspension of conidia containing on the order of 8 to 10 x106 conidia/ml of Fusarium oxysporum F. sp. Lycopersici (page 3, lines 100-104, Translation). To estimate the severity of the disease triggered by fusarium, the size of the plants is measured as a function of time, the date of infestation, being time zero of the experiment, only aerial part being considered (page 3, lines 112-114, Translation). The treatment carried out with (L) phenyl alanine M/100 completely protects the tomato plants from Fusarium wilt 
Regarding claim 28, the reference teaches carrying out the treatment in “a condition room” (page 3, lines 100+, Translation,), which reads on the “storage facility” as the term can be broadly and reasonably interpreted to be any room. 
Regarding claims 1 and 33, the reference teaches using ~10 mM concentrated phenylalanine (phenylalanine’s MW as 165g/mol, and the reference teaches dissolving 1.65g of phenylalanine in 1L volume) (page 3, line 85, Translation).
FR2405650 meets all the limitations of the claims and thereby anticipates the claims.
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. Applicant argues that claim 1 has been amended to delete any analog of phenylalanine and restricted the effective amount to 0.5 to 30 mM phenylalanine. In response to Applicant’s argument, claim 1 recites “a phenylalanine”. FR24505650 discloses an example of the practical conditions for treatment with (L) phenyl alanine, in the case of fusarium silt tomatoes. (L) phenylalanine is synonymous with phenylalanine. It is the (L) enantiomer of phenylalanine, thus “a phenylalanine”. 
FR24505650 also discloses using ~10 mM concentrated phenylalanine (phenylalanine’s MW as 165g/mol, and the reference teaches dissolving 1.65g of phenylalanine in 1L volume) in example 1.
Therefore, FR24505650 anticipates the claims, as amended.

s 1, 9, 18, 21 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Bahadur Publication (2011, Archives of Phytopathology and Plant Protection, Bahadur et al.). The Bahadur Publication cited by Applicant on the IDS filed 5/7/2019.
Regarding claims 1, 9, 18, 21, 28 and 33, Bahadur et al. disclose pea seeds were sown in plastic pots which were kept in a glasshouse. Twenty-one-day-old plants were sprayed with different concentrations (50, 100, and 150 ppm) of L-phenylalanine and ferulic acid prepared with Tween-20. Fresh leaves of pea were harvested after 48, 72 and 96 h treatment for the analysis of PAL activity (applying to the plant an effective amount of a phenylalanine for controlling said fungus infection in the plant, pre-harvest applying, formulated in a spray composition; applying by spraying, applying in a storage facility) (page 399, Material and methods, Plant material). Different sets of health plants were sprayed with different concentrations of L-phenylalanine after 21 days of growth. Conidia of E. pisi (Erysophe pisi) were tapped on pea leaves 24 h after the chemicals were sprayed. Conidial germination on healthy and treated pea leaves was recorded after 24 and 48 h of treatment (page 399, Conidial germination). Bahadur et al. disclose that treatment with L-phenylalanine significantly reduced conidial germination of E. pisi on pea leaves (Table 1) (page 400, Results, paragraph 4).
Regarding claim 1, Bahadur et al. disclose pea seeds were sown in plastic pots which were kept in a glasshouse. Twenty-one-day-old plants were sprayed with different concentrations (50, 100, and 150 ppm) of L-phenylalanine. 50 ppm is equivalent to 0.3 mM. 100 ppm is equivalent of 0.6 mM. 150 ppm is equivalent to 0.9 mM. 0.6 mM and 
The Bahadur Publication meets all the limitations of the claims and thereby anticipates the claims.
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. Applicant argues that claim 1 has been amended to delete any analog of phenylalanine and restricted the effective amount to 0.5 to 30 mM phenylalanine. In response to Applicant’s argument, claim 1 recites “a phenylalanine”. Bahadur et al. disclose pea seeds were sown in plastic pots which were kept in a glasshouse. Twenty-one-day-old plants were sprayed with different concentrations (50, 100, and 150 ppm) of L-phenylalanine. (L) phenylalanine is synonymous with phenylalanine. It is the (L) enantiomer of phenylalanine, thus “a phenylalanine”. 
Twenty-one-day-old plants were sprayed with different concentrations (50, 100, and 150 ppm) of L-phenylalanine. 100 ppm is equivalent of 0.6 mM. 150 ppm is equivalent to 0.9 mM. 0.6 mM and 0.9 mM are within the range of 0.5-30 mM, as claimed in claim 1, as amended and claim 33. 
Therefore, the Bahadur Publication anticipates the claims, as amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 9, 10, 13, 18, 21, 22, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman  (US 2004/0266852) in view of the Schilder Publication (2009, MSU Extension) and the Ivey Publication (2015, LSU Ag Center, Plant Disease Facts). 
Applicant’s Invention
Applicant claims a method for controlling a fungus infection in a plant susceptible thereto, the method comprising applying to the plant 0.5-30 mM of a phenylalanine for controlling said fungus infection in the plant.   

Determination of the scope of the content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 9, and 34, Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water (page 13, claim 26). The composition of claim 1 is a fungicidal composition comprising a fatty acid or a salt thereof and an organic carboxylic 
	Coleman teaches that the organic acid is in an amount between 0.001% v/v and about 4.0% v/v, which is 10 ppm to 40,000 ppm, which is converted to 0.06 mM to 242 mM. 
	Regarding claim 5, Coleman teaches fungus is selected from Botrytis cinera and Alternaria sp. (pages and 4, paragraph 33).
	Regarding claims 9 and 13, Coleman teaches the agricultural composition can be applied either as a pre-emergent, post-emergent, foliar or post-harvest application (pre-harvest, post-bloom stage, bloom stage, or pre-bloom stage).
	Regarding claims 10, 13, 18, 21, and 28, Coleman teaches the fungicide composition can be provided as: a preservative to treat and/or preserve the harvested crops such as fruits, vegetables, berries, nuts, leaves, seeds, grains, and the like. When provided as a preservative, the fungicide composition can be applied either as a spray or as a dip solution. When provided as a dip solution, the fungicide composition can be used in a large vat in which the harvested crop is dipped into the liquid composition (applied post-harvest; post-blossom stage; dip; dipping, storage facility) (page 3, paragraph 32).
	Regarding claim 22, specific examples in which the fungicide composition finds particular use include crops, strawberries, blueberries, stone fruit, and dry beans (page 3, paragraph 30).
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The Schilder Publication teaches that the bloom and the post-bloom periods are critical for disease control in grapes. During these growth stages, the young clusters are highly susceptible to diseases, including black rot, downy mildew, powdery mildew and Phomopsis (page 1, Paragraph 1). The Schilder Publication teaches to protect the clusters from the major diseases from immediate pre-bloom until four to five weeks after bloom (page 1, paragraph 2).
The Ivey Publication teaches guidelines to provide a general spray program for managing foliar diseases of staked tomatoes produced in Louisiana. The programs are designed for weekly applications and take into consideration fungicide resistance development, label rates and restrictions and preharvest intervals (page 4, Volume-based Spray Programs for Fresh Market Tomato Disease Management).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Coleman and use 0.5-30 mM of phenylalanine or 0.5-50 mM of phenylalanine in the composition. Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water. The composition of claim 1 is a fungicidal composition comprising a fatty acid or a salt thereof and an organic 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Coleman, the Schilder Publication and the Ivey Publication and administer phenylalanine weekly during blossom pre-harvest as a matter of experimentation and optimization. Coleman teaches a method of controlling fungus, said method comprising contacting one or more of: fruit, vegetables, berries, seeds, and nuts with an effective amount of a ready-to-use composition prepared by diluting the composition of claim 1 with water. The composition of claim 1 is a fungicidal composition comprising phenylalanine. One of ordinary skill in the art would have been motivated to use teachings from the prior art to determine the optimal time to apply the fungicide, such as blossom pre-harvest and the number of applications, such as weekly. 
Likewise, it would have been obvious to one of ordinary skill in the art to apply the composition weekly based on the teachings of the Ivey Publication, which provides guidelines for weekly applications. Since Coleman teaches that no limitation of the scope of the invention is thereby intended, any alterations and further modifications in the described compositions, methods, or systems, and any further applications of the principles of the invention as described herein, are contemplated as would normally occur to one skilled in the art to which the invention relates. Thus, the adjustment of particular conventional working conditions, i.e., weekly applications is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. Applicant argues that the amount of 0.5-30 mM phenylalanine embodies a solution of multiple problems and shows the importance of the range in figures 1-10. 
In response to Applicant’s arguments, regarding unexpected results, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. First, it is noted that the range of 0.5-30mM of phenylalanine has been anticipated in the 102 rejections discussed above. Clearly, the claimed concentration of phenylalanine are taught in the art and thus using the claimed concentration of phenylalanine is not unexpected and/or surprising as the state of the art directly teach the concentration. Further, applicant claims a method for controlling a fungus infection in a plant susceptible thereto, the method comprising applying to the plant 0.5-30 mM of a phenylalanine for controlling said fungus infection in the plant. The data does indicate that the concentration of 0.5-30 mM of phenylalanine treats fungus-afflicted plants; confers plant resistance against fungus and increases plant tolerance against fungus. However, the claims are directed to the control of any fungus infection. The data provided indicates that phenylalanine is effective against five different fungal species. It cannot be determined if the results demonstrated by the five fungal species is indicative of the results that would be achieved with all fungus infections, known and unknown, as currently claimed.  Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRIAE M HOLT/Examiner, Art Unit 1616    
                                                                                                                                                                                         /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616